DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  The specification needs to be updated to recite the patent number of the parent application as this application has since matured into a patent.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13, 15-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 10, the phrase “the weight of the gypsum, pozzolan source and metal salt additive” found in lines 6-7 of the claim lacks proper antecedent basis as a metal salt additive is not referred to earlier in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-24 of U.S. Patent No. 10,584,063 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are rendered obvious by the claims of the prior patent.
Claims 1 and 6 are rendered obvious by claims 1, 7, and 12 of the prior patent.  Note that the metal salt additive of the prior patent may be a metal nitrate or a chloride of magnesium, copper, zinc or aluminum and this renders obvious the instantly claimed metal salts.

As for claim 3, the prior patent teaches that the pozzolan source may be a kaolinitic clay in an amount of between 5 and 30 wt% (see for instance claim 2).
As for claim 4, the prior patent teaches that the pozzolan source may be a rice husk ash or diatomaceous earth in an amount equal to or greater than 20 wt% (see claim 3).
As for claim 5, the prior patent teaches that the metal salt additive of the prior patent may be a metal nitrate or a chloride of magnesium, copper, zinc or aluminum (see claim 1).
As for claim 7, the prior patent teaches that the pozzolan source may be a kaolinitic clay in an amount of between 5 and 30 wt% (see for instance claim 2).
As for claim 8, the prior patent teaches that the pozzolan source may be a kaolinitic clay in an amount of between 5 and 30 wt% (see for instance claim 2).
As for claim 9, the prior patent teaches that the pozzolan source may be a rice husk ash or diatomaceous earth in an amount equal to or greater than 20 wt% (see claim 3).
As for claim 10, the combination of claims 1 and 2 of the prior patent renders obvious part (i) of the claim and the combination of claims 1 and 3 renders obvious part (ii) of the claim. Also the combination of claims 7 and 8 renders obvious part (i) of the claim and the combination of claims 7 and 9 renders obvious part (ii) of the claim. Also the combination of claim 19 and 20 renders obvious claim 10.
As for claim 11, the prior art patent teaches that the metal salt additive is in the range between 5 and 25 wt% (see for instance claims 1, 7 and 12).

As for claim 13, the prior art patent teaches that the metal salt additive may be a metal nitrate or a chloride of magnesium, copper, zinc or aluminum and this renders obvious the instantly claimed metal salts (see claims 12 and 19).
As for claim 14, the prior art patent teaches that the wt% amount of the metal salt and the wt% amount of the pozzolan source may be equal (see for instance claim 4).
As for claim 15, the prior art patent teaches that the wt% amount of the metal salt and the wt% amount of the pozzolan source may be equal (see for instance claim 4).
As for claim 16, the prior art patent teaches that the wt% amount of the metal salt and the wt% amount of the pozzolan source may be equal (see claim 21).
As for claim 17, the prior art teaches that the gypsum is provided in an amount of 50-85 wt% (see claims 5 and 11).
As for claim 18, the prior art teaches that the gypsum is provided in an amount of 50-85 wt% (see claims 5 and 11).
As for claim 19, the prior art teaches that the gypsum is provided in an amount of 50-85 wt% (see claim 19).

Claims 1, 5-6, 14-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-19 of U.S. Patent No. 10,662,113 B2. the conflicting claims are rendered obvious by the claims of the prior patent.
Claims 1 and 6 are rendered obvious by claims 1, 7, 9, and 16 of the prior patent.  Note that the metal salt additive of the prior patent may be a nitrate and hydrogen carbonate salt of calcium, magnesium, copper, zinc, iron and aluminum and carbonate and chloride of copper, zinc, iron or aluminum and this renders obvious the instantly claimed metal salts and the amount ranges from between 0.5 wt% and 10 wt% based on the weight of the gypsum, the pozzolan source and the metal salt which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 5, the prior patent teaches that the metal salt additive of the prior patent may be a nitrate and hydrogen carbonate salt of calcium, magnesium, copper, zinc, iron and aluminum and carbonate and chloride of copper, zinc, iron or aluminum and this renders obvious the instantly claimed metal salts (see for instance claims 1, 7, 9 and 16).
As for claim 14, the prior art patent teaches that the wt% amount of the metal salt and the wt% amount of the pozzolan source may be equal (see claim 3).
As for claim 15, the prior art patent teaches that the wt% amount of the metal salt and the wt% amount of the pozzolan source may be equal (see claim 3).
As for claim 17, the prior art teaches that the gypsum is provided in an amount of 40% or greater and this renders obvious the claimed range. (see claims 1, 7, 9 and 16).
.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/822,664 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are rendered obvious by the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is obvious over the combination of claims 1 and 4-5 and the combination of claims 12 and 16-17.  The amount of the metal salt additive overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The metal salt may be a magnesium salt.
Claim 2 is obvious over the combination of claims 1, 2 and 11.  The metal salt additive may be a magnesium salt.  The pozzolan source may be a clay material.  The amount of the metal salt additive and the pozzolan source overlaps the claimed range of amounts and overlapping ranges are deemed to be obvious.

Claim 4 is obvious over the combination of claims 1, 2 and 11. The metal salt additive may be a magnesium salt.  The pozzolan source may be a rice husk ash.  The amount of the metal salt additive and the pozzolan source overlaps the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 5 the reference teaches a magnesium salt and therefore as these are types of magnesium salts this claim is obvious.
Claim 6 is obvious over the combination of claims 1 and 4-5 and the combination of claims 12 and 16-17.  The amount of the metal salt additive overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The metal salt may be a magnesium salt and this would render obvious the claimed metal salt additives.
Claim 7 is obvious over the combination of claims 1, 2 and 11.  The metal salt additive may be a magnesium salt.  The pozzolan source may be a clay material.  The amount of the metal salt additive and the pozzolan source overlaps the claimed range of amounts and overlapping ranges are deemed to be obvious.
Claim 8 is obvious over the combination of claims 1, 2 and 11.  The amount of the metal salt additive and the pozzolan source overlaps the claimed range of amounts and overlapping ranges are deemed to be obvious.

Claim 10 is obvious over the combination of claims 1 and 2 of the reference.  The rice husk ash meets the pozzolan source (ii) and is present in an amount that overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
Claim 11 is obvious over the combination of claims 1, 2 and 11.  The metal salt additive is present in a range that overlaps the claimed range and overlapping ranges are deemed to be obvious.
Claim 12 is obvious over the combination of claims 1, 2 and 11.  The metal salt may be a magnesium salt.
Claim 13 is obvious over the combination of claims 1, 2 and 11.  The metal salt may be a magnesium salt such as magnesium nitrate or chloride.
Claim 14 is obvious because based on the amounts of the metal salt and pozzolan source, the amounts may be equal.  Note that according to claim 2 the amount of the pozzolan source is between 4 and 27 wt% and according to claim 11 the amount of the metal salt may be from 0.5 and 10 wt% and therefore it is obvious that the amounts may be equal.


Claim 16 is obvious because based on the amounts of the metal salt and pozzolan source, the amounts may be equal.  Note that according to claim 2 the amount of the pozzolan source is between 4 and 27 wt% and according to claim 11 the amount of the metal salt may be from 0.5 and 10 wt% and therefore it is obvious that the amounts may be equal.
Claim 17 is obvious as the amount may be 40% or greater and therefore this amount range may be obvious (see for instance claim 1).
Claim 18 is obvious as the amount may be 40% or greater and therefore this amount range may be obvious (see for instance claim 1).
Claim 19 is obvious as the amount may be 40% or greater and therefore this amount range may be obvious (see for instance claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al (US Patent Application Publication No. US 2014/0121303 A1).
The reference teaches, in paragraph [0034], a gypsum containing construction material comprising 5 to 80 wt% gypsum, 0.5 to 20 wt% pozzolans, 0.5 to 30 wt% cement, 0.5 to 50 wt% polymer, 0 to 80 wt% aggregates, and 0 to 10 wt% of admixtures.  The aggregates may be lime hydrate, silica sand, calcium carbonate, clay, chalk etc. (see paragraph [0024]).  Examples of the pozzolans include kaolin, microsilica, diatomaceous earth, etc. (see paragraph [0009]).  The gypsum containing construction material may be used for producing gypsum boards (see paragraph [0042]).
The instant claims are obvious over the reference.
As for claim 10, the reference teaches a composition comprising gypsum and a pozzolan such as kaolin.  The composition may further include an aggregate such as calcium carbonate.  The kaolin is seen to meet the pozzolan source and the calcium carbonate is seen to meet the metal salt. As for the amount of kaolin, the reference teaches a range of amounts that overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  The composition may be use to form a gypsum board.
As for claim 11, the reference teaches an amount of metal salt that overlaps the claimed range and overlapping ranges are deemed to be obvious.
As for claim 12, the reference teaches calcium carbonate therefore the metal salt additive comprises calcium.
As for claim 13, the reference teaches calcium carbonate thus rendering obvious the claim.
As for claim 16, based on the amounts of the components, the amounts of the pozzolan source can be equal to the amounts of the metal salt.
As for claim 19, the amounts of the gypsum ranges from 5 to 80 wt% which overlaps the claimed range and overlapping ranges are deemed to be obvious.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731



ajgFebruary 18, 2021